Dear Mr. Diaz:
You requested an Attorney General's opinion regarding an upcoming election on September 20, 2006. You indicate that on December 9, 2003, the Lafourche Parish Council agreed to adopt Ordinances 3227 and 3228, which will amend the boundaries of Recreation District No. 1 and Recreation District No. 3 of the Parish of Lafourche. The changes to the boundaries are to be effective January 1, 2007.
On September 20, 2006, Recreation District No. 1 is holding an election to renew a millage as of January 1, 2007. Due to the change in boundaries of Recreation District No. 1, there will be a set of voters that will be moved from Recreation District No. 1 to Recreation District No. 3 on January 1, 2007, the effective date of the millage renewal. You question whether those voters who will no longer be located in Recreation District No. 1 as of January 1, 2007, should be allowed to vote in the September 30, 2006, election.
La. R.S. 33:4566, which governs taxation by recreation districts, provides in relevant part:
  The recreation districts created under the provisions of R.S. 33:4562 . . . are authorized to vote and levy special maintenance taxes and issue bonds when authorized to do so by a vote of the qualified electors of the district . . .
Any qualified elector domiciled within Recreation District No. 1 as of September 30, 2006, is an elector of that district. The fact that some electors will no longer fall within the boundaries of Recreation District No. 1 as of January 1, 2007, and will therefore no longer be subject to the millage, is of no consequence. It is the opinion of our office that *Page 2 
all qualified electors within Recreation District No. 1, as of the date of the election, September 30, 2006, are eligible to, and must be allowed to, vote on the proposed renewal.
Trusting this adequately responds to your request, we remain
  Yours very truly,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY: __________________________
   KENNETH L. ROCHE, III
   Assistant Attorney General